Citation Nr: 9918413	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
June 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
, Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision, the RO continued the 30 percent evaluation 
for bilateral varicose veins, continued the 10 percent 
evaluation for bilateral pes planus, and denied entitlement 
to a total rating for compensation based upon individual 
unemployability.


REMAND

The criteria for rating service-connected cardiovascular 
diseases were changed effective January 12, 1998.  "[W]here 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the RO 
must evaluate the appellant's service-connected bilateral 
varicose veins under the new criteria.

It must be noted that the appellant underwent a VA 
examination in March 1997.  The VA examiner did not make 
clinical findings as to the appellant's bilateral varicose 
veins or as to his bilateral pes planus.  As to the bilateral 
varicose veins, a VA examination must be conducted which is 
in compliance with the revised rating criteria.  As to the 
bilateral pes planus, a VA examination must be conducted 
which complies with the rating criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an examination that complies with the 
revised rating criteria for disabilities 
of the cardiovascular system.

2.  The RO should schedule the appellant 
for an examination that complies with the 
rating criteria for pes planus.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased rating, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The claim 
for a total rating for compensation based upon individual 
unemployability is held in abeyance.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


